Citation Nr: 1000897	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  05-17 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD.

3.  Entitlement to service connection for a prostate 
condition.

4.  Entitlement to service connection for a leg condition.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 
1976.  The Veteran also had a period of Reserve service.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied service 
connection for leg, prostate, and nervous conditions.

The claim for PTSD was finally denied in March 1997.  
38 C.F.R. § 20.302(a).  In order to reopen this claim, the 
Veteran must submit new and material evidence as defined by 
38 C.F.R. § 3.156.  The Board is cognizant that the scope of 
a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  Thus, the issues with 
respect to PTSD and an acquired psychiatric disorder, other 
than PTSD, have been bifurcated on appeal to reflect the 
correct appellate posture and to afford the Veteran the 
broadest scope of review.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009). 

In March 2009, the Veteran withdrew his request for a hearing 
before the Board, to be held at his local RO.  As such, there 
no outstanding hearing requests of record. 


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  A March 1997 rating decision previously denied the 
Veteran's claim of entitlement to service connection for 
PTSD.  The Veteran did not perfect his appeal and the 
decision became final.  

3.  While evidence submitted since the March 1997 rating 
decision was not previously submitted to agency decision 
makers, it is cumulative and redundant and, by itself or when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim 
and does not raise a reasonable possibility of substantiating 
the claim of entitlement to service connection for PTSD.  

4.  An acquired psychiatric disorder, other than PTSD, and 
variously diagnosed as depression, generalized anxiety 
disorder (GAD), personality disorder traits, poly-substance 
abuse, or symptoms of psychiatric disorder, were not shown 
during service or for years thereafter, and the currently 
diagnosed psychiatric disorder is not related to any verified 
aspect of the  Veteran's period of active service.  

5.  A chronic leg condition was not incurred during the 
Veteran's period of active service, nor did generalized 
degenerative joint disease (DJD) of the left knee manifest in 
the year following separation from said service.

6.  A prostate condition, to include benign prostatic 
hypertrophy (BPH), was not incurred during the Veteran's 
period of active service.


CONCLUSIONS OF LAW

1.  Evidence received since the final March 1997 rating 
determination, wherein the RO denied a claim of entitlement 
to service connection for PTSD, is not new and material, and 
the Veteran's claim for that benefit is not reopened.  38 
U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
20.302, 20.1103 (2009).

2.  The criteria for service connection for an acquired 
psychiatric disorder, other than PTSD, have not been met.  38 
U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).

3.  The criteria for service connection for a leg condition 
have not been met.         
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).

4.  The criteria for service connection for a prostate 
condition have not been met.         38 U.S.C.A. §§ 1101, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  New and Material - Service Connection for PTSD

The Board must address the issue of whether new and material 
evidence has been received because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers; which relates, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The Veteran seeks to reopen claim for service connection for 
PTSD denied by the RO in March 1997.  The record indicates 
that in its March 1997 rating decision, the RO denied service 
connection on the basis that the evidence of record failed to 
establish a verified stressor or a confirmed diagnoses of 
PTSD.  The Veteran did not appeal the decision and it became 
final.  38 C.F.R. § 20.302(a).

Of record at the time of the March 1997 rating decision were 
the Veteran's service treatment records, which contain a 
notation from the Veteran on the August 1973 report of 
medical history that he had been rejected from service before 
for failing a mental health test.  However, this was not 
confirmed and the corresponding physical examination was 
negative for a psychiatric disorder.  The service treatment 
records and August 1976 separation examination were negative 
for complaints or treatment for a psychiatric disability. 

Post-service, the Veteran was variously diagnosed with poly-
substance abuse and a personality disorder.  Specifically, an 
April 1996 report of VA hospitalization showed the Veteran 
had situational mental distress from the poly-substance abuse 
and legal problems.  

Service personnel records show the Veteran served in Korea 
from July 1975 to August 1976.  He performed duties as a 
supply clerk.  There were no awards or citations for combat.

In November 1996, the RO asked the Veteran to provide 
information regarding his claim for PTSD, i.e. life 
threatening episodes, awards and citations, work history, 
treatment providers, and a description of his symptoms.  The 
Veteran failed to respond.

Evidence associated with the claims folder subsequent to the 
March 1997 rating decision includes diagnoses of PTSD, 
questionable PTSD, GAD, depression, personality disorder, and 
rule out panic disorder. 

VA outpatient treatment records dated in September 2004 and 
July 2005 show that the clinical findings did not support a 
diagnosis of PTSD. 

The Veteran set forth a stressful incident in April 2006.  He 
indicated that he came off a train in Korea and explosives 
buried in a ditch, blew up causing him to be showered with 
flying stones and debris.  In a stressor questionnaire, the 
Veteran indicated that on July 1, 1974, while stationed in 
Korea with the 696th Ordinance Ammunition Company, an 
ammunition dump blew up, which resulted in him being hit with 
rocks and dirt.  

The United States Army and Joint Services Records Research 
Center (JSRRC) indicated that they were unable to find 
retired records for the Veteran's unit for 1974.  They were 
also unable to document the incident after reviewing safety 
records maintained at Fort Rucker, Alabama.  JSRRC indicated 
that in order to be of further assistance, the Veteran would 
have to provide a location for the incident other than Korea 
and the unit responsible for the ammunition.  

In September 2008, the RO made a formal finding on the lack 
of information required to verify the Veteran's stressors in 
connection with his PTD claim.  

Essentially, the evidence submitted since the last final 
denial does nothing but reiterate the Veteran's prior 
contentions-that has PTSD as a result of active military 
service.  The Board would note that while the Veteran has now 
forth alleged stressful incidents, they have not been 
verified.  Notably, the Veteran's service personnel records 
do not show that he was in Korea in July 1974, when the 
incident was supposed to have occurred.  As the stressor has 
not been verified, a diagnosis of PTSD is still not 
confirmed.  

Establishing service connection for PTSD requires the 
following:  (1) medical evidence showing a diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

While the record contains some diagnoses of PTSD, the Court 
has held that an opinion based upon an inaccurate factual 
premise has no probative value.  Reonal v. Brown, 5 Vet.App. 
458, 461 (1993).  The Board is not required to accept 
doctor's opinions that are based only upon the Appellant's 
recitation of medical history.  See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995); see also Espiritu v. Derwinski, 2 Vet. 
App. 494, 494 (1992); LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  For these reasons, the Board finds diagnoses of PTSD 
contained in some VA outpatient treatment records, not to be 
probative of the matter on appeal.  See Miller v. West, 11 
Vet. App. 345, 348 (1998) (medical opinions must be supported 
by clinical findings in the record; bare conclusions, even 
those made by medical professionals, which are not 
accompanied by a factual predicate in the record, are not 
probative medical opinions).

To the extent that the evidence of record received since the 
prior final decision could be deemed new, it does not, when 
considered by itself or with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
Veteran's claim.  Specifically, none of the evidence contains 
a verified stressor or a confirmed diagnosis of PTSD pursuant 
to 38 C.F.R. § 4.125a.  Thus, new and material has not been 
submitted, and there is no basis upon which to reopen the 
previously denied claim of entitlement to service connection 
for PTSD.   See 38 C.F.R. § 3.156(a).  

II. Service Connection

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a appellant served continuously for ninety 
(90) days or more during a period of war, or during peacetime 
service after December 31, 1946, and a psychosis and/or 
arthritis, becomes manifest to a degree of at least 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection, 
generally, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).



Acquired Psychiatric Disorder (Other Than PTSD)

The Veteran contends that his current "nervous condition" 
is the result of his service in Korea, when an ammunition 
dump blew up, covering him with rocks, dirt, and debris.    

At the outset, the Board would note that PTSD was finally 
denied in March 1997.  38 C.F.R. § 20.302(a).  In the instant 
decision, the Board has found that new and material evidence 
has not been submitted to reopen the claim for PTSD.  
38 C.F.R. § 3.156.  As a basis for not reopening the claim, 
the Board has found that the incident outlined above at the 
ammunition dump has not been verified.  Thus, consideration 
of the claim below will be undertaken without reference to 
the unverified stressful incident.  The Board shall determine 
whether an acquired psychiatric disorder is the result of 
another incident of active military service.

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim, and 
the appeal as to this issue will be denied.  

In this regard, the Veteran's service treatment records 
contain a notation from the Veteran on the August 1973 report 
of medical history that he had been rejected from service 
before for failing a mental health test.  However, this was 
not confirmed and the corresponding physical examination was 
negative for a psychiatric disorder.  The service treatment 
records and August 1976 separation examination were negative 
for complaints or treatment for a psychiatric disability. 

Post-service, the Veteran was hospitalized in April 1996 for 
alcohol and cocaine dependence, as well as a personality 
disorder, not otherwise specified.  The examiner indicated 
the Veteran had situational mental distress from the poly-
substance abuse and legal problems as opposed to endogenous 
depression.  

At this juncture, the Board would note that personality 
disorders are not diseases within the meaning of applicable 
legislation and are not subject to service connection.  
38 C.F.R. § 3.303(c).  Service connection is also not 
available for any condition due to the Veteran's own willful 
misconduct, i.e. deliberate drinking of a known poisonous 
substance and drug usage to the point of addiction.  
38 C.F.R. § 3.301.

The first diagnosis of depression is contained in VA 
outpatient treatment records dated in December 2003, which is 
clearly outside the one-year period for psychoses.  38 C.F.R. 
§§  3.307, 3.309.   Subsequently, the Veteran has been 
variously diagnosed with GAD, depression, and rule out panic 
disorder.  There has been no indication these were the result 
of an incident of active military service.

A January 2005 psychiatric evaluation noted the Veteran was 
"nervous" as a child after the death of his father when he 
was nine years old.  The Veteran was diagnosed with alcohol 
and cocaine dependence, as well as rule out panic attacks.

The Social Security Administration found the Veteran disabled 
as of June 2005 as a result of other disorders of the nervous 
system and disorders of the male genital system.  

Looking at documented diagnoses in the claims file, there is 
a 27-year evidentiary gap in this case between the Veteran's 
period of active service and the earliest diagnosis of 
depression in 2003.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  In this case, the Board has 
considered all the evidence, including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service without evidence of complaints, and other relevant 
facts in considering the claims for service connection.  See 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  
The Board may consider the absence of evidence when engaging 
in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 
261 (2003) (Steinberg, J., writing separately) (noting that 
the absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

The Board notes that the absence of evidence of complaints or 
treatment constitutes negative evidence against the claim 
because it tends to disprove that an acquired psychiatric 
disorder, other than PTSD, was the result of military service 
27 years earlier.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  

As the Veteran's acquired psychiatric disorder, other than 
PTSD, was not shown during service or for years thereafter, 
service connection can only be granted if there is some 
competent evidence linking the current disability to service.  
Here, there is no such competent evidence that establishes 
such relationship.  

The Board has considered, but decided against, remanding this 
matter for a medical examination with opinion.  In so 
concluding, the Board notes that VA regulations provide that 
VA will assist the Appellant by providing a medical 
examination or obtaining a medical opinion based upon review 
of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
The regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the appellant 
suffered an event, injury, or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).  

Because requirements in subsections (B) and (C) are not met 
with regard to the claim for an acquired psychiatric 
disability, other than PTSD, it is not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claim in this case.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Appellants of Am. V. Sec'y of Appellants Affairs, 345 F.3d 
1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an inservice event, injury, 
or disease).  That is, in this case, a VA examination with 
medical opinion is not warranted because there is no 
competent evidence of persistent or recurrent symptoms of 
disability, and the Veteran did not suffer an event, injury, 
or disease in service.  As there is no in-service injury or 
disease to which current symptoms could be related, such an 
opinion request is not necessary to decide this issue, and 
such examination and opinion request could not aid in 
substantiating the claim.

While the Veteran contends that an acquired psychiatric 
disorder, other than PTSD, is related to his period of active 
military service, his statements do not constitute competent 
evidence of a medical opinion regarding the cause or etiology 
as he is not a medical professional.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The evidence of record does 
not show an acquired psychiatric disorder, other than PTSD, 
during service or for years thereafter, nor does it show that 
such is related to service.  

In sum, the evidence is not in relative equipoise.  The 
preponderance of the evidence is against the claim and the 
appeal involving service connection must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   

Leg Condition

The Veteran contends that he is entitled to service 
connection for a leg condition.  He has not set forth a 
specific incident as to service incurrence; however, assuming 
the explosion at the ammunition dump is the basis for his 
claim, this has not been verified.

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim, and 
the appeal as to this issue will be denied.  

In this regard, the Veteran's service treatment records are 
wholly devoid of complaints, treatment, or diagnoses of a leg 
condition.  It appears the Veteran was treated for a cut on 
his posterior thigh with a broken bottle in February 1976, 
though which thigh is unclear as the entries variously refer 
to the right and left thigh.  However, there was no further 
treatment in service and the August 1976 separation 
examination was negative for any resulting leg condition. 

The mere fact that the Veteran was treated for a cut on 
either his left or right thigh, is not enough to establish 
that the Veteran sustained a chronic leg condition during his 
active duty service.  38 C.F.R. § 3.303(b).  Post-service, 
the first complaints of knee pain are contained in private 
medical records from Dr. RHL and Dr. SD dated in July 2003.  
The entry from Dr. RHL noted the Veteran had a history of an 
ankle, tibia and fibula fracture as a child.  The entry 
further contains a diagnosis of generalized DJD changes of 
the left knee; however, this is clearly outside the one-year 
presumptive period for arthritis.  38 C.F.R. §§ 3.307, 3.309.  

Records contained within those of the Social Security 
Administration note bilateral leg paresthesias in 2004.  A 
nexus opinion was not provided.

Looking at documented diagnoses in the claims file, there is 
a 27-year evidentiary gap in this case between the Veteran's 
period of active service ending in 1976 and the earliest 
diagnosis of arthritis in 2003.  See Maxson, supra.  The 
Board notes that the absence of evidence of complaints or 
treatment constitutes negative evidence against the claim 
because it tends to disprove that a chronic leg condition, 
including arthritis, was the result of military service 27 
years earlier.  See Forshey, 12 Vet. App. at 74.  

As a chronic leg disorder was not shown during service and 
arthritis of the left knee was not shown for years 
thereafter, service connection can only be granted if there 
is some competent evidence linking the current disability to 
service.  Here, there is no such competent evidence that 
establishes a relationship to an incident of service.  

The Board considered, but decided against, remanding this 
matter for a medical opinion.  An opinion is not necessary in 
order to decide the claim in this case because the record 
does not contain any evidence that the Veteran suffered from 
a chronic leg disorder in service.  Further, arthritis was 
not shown until 27 years after the discharge from service.  
Moreover, other than the Veteran's statements, there is no 
evidence that the claimed leg condition may be associated 
with his period of military service.  38 C.F.R. § 
3.159(c)(4)(i); Duenas, 18 Vet. App. at 517.  

Though the Veteran contends he has a leg condition that is 
related to his military service, there is simply no medical 
evidence on file supporting the Veteran's assertion, and his 
statements do not constitute competent evidence of a medical 
nexus opinion.  See Espiritu, 2 Vet. App. at 494-95.   

In sum, the evidence is not in relative equipoise.  The 
preponderance of the evidence is against the claim and the 
appeal involving service connection must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364;  Gilbert,
1 Vet. App. at 55-57.   

Prostate Condition

The Veteran contends that he is entitled to service 
connection for a prostate condition.  He has not set forth a 
specific incident as to service incurrence.  

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim, and 
the appeal as to this issue will be denied.  

In this regard, the Veteran's service treatment records show 
he was treated for complaints of dysuria and urethral 
discharge.  In February 1974, the Veteran was positive for 
gram-negative intracellular diplococci (GNID).  In February 
1975, the Veteran was again treated for urethral discharge 
and tested positive for gonorrhea.  There were similar 
complaints in July 1976.  The August 1976 separation 
examination was negative for a prostate condition.

The mere fact that the Veteran was treated for urethral 
discharge, dysuria, and gonorrhea in service, is not enough 
to establish that the Veteran sustained a chronic prostate 
condition during his active duty service.  38 C.F.R. § 
3.303(b).  Post-service, the first findings of an elevated 
prostate-specific antigen (PSA) are contained in private 
medical records of Dr. RHL dated in 2003.  A urogram 
performed in July 2003 showed prostatic enlargement.  In 
August 2003, tests showed no evidence of malignant cells.  
The Veteran was found to have BPH.  

VA outpatient treatment records dated in 2004 indicate the 
Veteran had probable prostatitis and acute prostatitis.  
While these records also note a past medical history of 
prostate cancer and status post prostatectomy, repeated 
biopsies, to include those dated in 2004 and 2005, were 
negative for cancer.   

VA outpatient treatment records dated in 2009 show BPH with 
urinary obstruction, urine retention, and lower urinar.  No 
opinions as to etiology were provided.

Looking at documented diagnoses in the claims file, there is 
a 27-year evidentiary gap in this case between the Veteran's 
period of active service ending in 1976 and the earliest 
diagnosis of elevated PSA and BPH in 2003.  See Maxson, 
supra.  The Board notes that the absence of evidence of 
complaints or treatment constitutes negative evidence against 
the claim because it tends to disprove that a chronic 
prostate condition was the result of military service 27 
years earlier.  See Forshey, 12 Vet. App. at 74.  

As a chronic prostate condition was not shown during service 
or for years thereafter, service connection can only be 
granted if there is some competent evidence linking the 
current disability to service.  Here, there is no such 
competent evidence that establishes a relationship to an 
incident of service.  

The Board considered, but decided against, remanding this 
matter for a medical opinion.  An opinion is not necessary in 
order to decide the claim in this case because the record 
does not contain any evidence that the Veteran suffered from 
a chronic prostate condition in service.  Further, elevated 
PSA and BPH were not shown until 27 years after the discharge 
from service.  Moreover, other than the Veteran's statements, 
there is no evidence that the claimed prostate condition may 
be associated with his period of military service.  38 C.F.R. 
§ 3.159(c)(4)(i); Duenas, 18 Vet. App. at 517.  

Though the Veteran contends he has a prostate condition that 
is related to his military service, there is simply no 
medical evidence on file supporting the Veteran's assertion, 
and his statements do not constitute competent evidence of a 
medical nexus opinion.  See Espiritu, 2 Vet. App. at 494-95.   

In sum, the evidence is not in relative equipoise.  The 
preponderance of the evidence is against the claim and the 
appeal involving service connection must therefore be denied.  
38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364;  Gilbert,
1 Vet. App. at 55-57.   

III. Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Further, the United States Court of Appeals for Veteran's 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to service connection.  In that 
regard, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  

The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

VA complied with notification responsibilities in March 2004 
and May 2008.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his service connection claims, and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims.  Notice pursuant to the 
Dingess decision was sent in May 2008.  
In July 2005 and June 2006, the Veteran was further notified 
that his claim for PTSD had been previously denied in March 
1997 and the reasons for the prior denials.   Although this 
letter was not sent prior to initial adjudication of the 
Veteran's claim for PTSD, this was not prejudicial to him, as 
he was subsequently provided adequate notice and he indicated 
he had no additional evidence to submit in June 2008.  The 
claim for PTSD, as well as the other claims on appeal, was 
readjudicated in the September 2008, May 2009, and August 
2009 supplemental statements of the case (SSOC).  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment and personnel records, post 
service VA outpatient and hospitalization records, post 
service private medical records, lay statements, and records 
from the Social Security Administration.  The Veteran has not 
identified any other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for PTSD is not 
reopened, and to this extent only, the appeal is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, other than PTSD, is denied.

Entitlement to service connection for a prostate condition is 
denied.

Entitlement to service connection for a leg condition is 
denied.


____________________________________________
CHERLY L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


